Case: 14-10657    Date Filed: 04/15/2015   Page: 1 of 3


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 14-10657
                            Non-Argument Calendar
                          ________________________

                           Agency No. A088-094-603


HUMBERTO PRIN GARCIA MOLINA,
JULIETA ANTONIA MILAGROS SANTANDER PALERMO,

                                                                       Petitioners,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.

                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                           ________________________

                                (April 15, 2015)

Before TJOFLAT, WILSON, and ANDERSON, Circuit Judges.

PER CURIAM:

      Humberto Prin Garcia Molina, proceeding pro se, has filed a petition for

review from the Board of Immigration Appeals’s (“BIA”) January 17, 2014 order
                Case: 14-10657       Date Filed: 04/15/2015      Page: 2 of 3


denying his motion to reconsider its denial of his motion to reopen removal

proceedings.1 He does not discuss the substance of that order in his appellate brief,

but instead challenges the BIA’s December 9, 2010 order affirming the denial of

his application for asylum and other relief, and the BIA’s July 29, 2013 order

denying his motion to reopen. Specifically, he contends that the Immigration

Judge (“IJ”) failed to ascribe adequate weight to certain aspects of his testimony at

the removal hearing, and that the BIA wrongly concluded that the new evidence

supporting his motion to reopen did not show changed country conditions.

       We review the denial of a motion to reconsider for abuse of discretion.

Calle v. U.S. Att’y Gen., 504 F.3d 1324, 1328 (11th Cir. 2007). When a petitioner

fails to offer argument on an issue, that issue is deemed abandoned. Sepulveda v.

U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).

       A petition for review must be filed with a court of appeals no later than

30 days after the date of the BIA’s final order of removal. Immigration and

Nationality Act (“INA”) § 242(b)(1) & (2), 8 U.S.C. § 1252(b)(1) & (2). The

statutory time limit for filing a petition for review in an immigration proceeding is

jurisdictional and is not subject to equitable tolling. See Chao Lin v. U.S. Att’y

Gen., 677 F.3d 1043, 1044-46 (11th Cir. 2012) (dismissing for lack of jurisdiction

1
        Although Garcia Molina listed his wife, Julieta Antonia Milagros Santander Palermo, as a
derivative beneficiary in his underlying application for asylum, and the instant petition for
review likewise names her, Garcia Molina does not reference Santander Palermo in his brief on
appeal.
                                                 2
               Case: 14-10657     Date Filed: 04/15/2015    Page: 3 of 3


a petition for review that this Court’s clerk did not receive until 31 days after the

BIA issued its order).

      Under any measure, Garcia Molina’s petition fails. Garcia Molina abandons

on appeal any challenge to the BIA’s January 17, 2014 order denying his motion to

reconsider by not discussing that order in his brief. As to his arguments regarding

the BIA’s December 9, 2010 and July 29, 2013 orders, we lack jurisdiction to

consider those arguments, as the instant February 18, 2014 petition for review was

untimely filed more than 30 days after those orders were issued.

      PETITION DENIED.




                                           3